DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archer (US 5808513 A).
Regarding claim 1, Archer (Fig. 2) discloses a differential amplifier comprising: first and second MOS transistors (MOS transistors M2 & M1) of a first conductivity type which constitute a differential input circuit; a bias current source (e.g. transistors M3, M43) configured to supply a bias current to the first and second MOS transistors; and a third MOS transistor (MOS transistor M44) of the first conductivity type provided between the bias current source and the first and second MOS transistors and configured to limit a back-gate voltage of the first and second MOS transistors.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Archer.
Regarding claim 2, Archer teaches all of the limitations as discussed above in claim 1 and further teaches wherein the third MOS transistor (M44) has a gate connected to a gate of one of the first and second MOS transistors (as can be seen from Fig. 2) except for has a gate-source voltage higher than gate-source voltages of the first and second MOS transistors.
However, the selection of the particular characteristics of the third MOS transistor has a gate-source voltage higher than gate-source voltages of the first and second MOS transistors is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the third MOS transistor has a gate-source voltage higher than gate-source voltages of the first and second MOS transistors since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 3, Archer teaches all of the limitations as discussed above in claim 1 except for the third MOS transistor has a gate supplied with a bias voltage higher than voltages applied to input terminals of the differential input circuit.
However, the selection of the particular characteristics of the third MOS transistor has a gate supplied with a bias voltage higher than voltages applied to input terminals of the differential input circuit is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the third MOS transistor has a gate supplied with a bias voltage higher than voltages applied to input terminals of the differential input circuit since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843